FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

XILINX, INC., AND CONSOLIDATED              No. 06-74246
SUBSIDIARIES,                                 Tax Ct. No.
                Petitioner-Appellee,             702-03
                 v.                       Northern District of
COMMISSIONER OF INTERNAL                       California,
REVENUE,                                     San Francisco
              Respondent-Appellant.
                                       

XILINX, INC., AND CONSOLIDATED              No. 06-74269
SUBSIDIARIES,                                 Tax Ct. No.
                Petitioner-Appellee,            4142-01
                 v.                       Northern District of
COMMISSIONER OF INTERNAL                       California,
REVENUE,                                     San Francisco
              Respondent-Appellant.
                                               ORDER

                   Filed January 13, 2010

      Before: Stephen Reinhardt, John T. Noonan, and
            Raymond C. Fisher, Circuit Judges.


                          ORDER

 The opinion and dissent filed on May 27, 2009 are hereby
WITHDRAWN.




                             979